LOTTINGER, Judge.
This is an action for property damages resulting from an automobile accident, filed by Spencer S. Hollingsworth as petitioner against Jewell Edgar Clifton, et al.
Trial in the Lower Court of this matter was consolidated with a companion suit entitled Lobell et ux. v. American Indenmity Company et al., La.App., 211 So.2d 439.
After trial, the Lower Court rendered judgment in favor of defendants, rejecting petitioner’s demand. Petitioner has taken this appeal.
This matter was considered in the opinion rendered this day in the companion suit entitled Lobell et ux. v. American Indemnity Company et al. and, for the reasons therein assigned, the judgment of the Lower Court will be affirmed. All costs of this appeal will be paid by petitioner.
Judgment affirmed.